Citation Nr: 0314557	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  02-17 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether the character of the appellant's discharge 
constitutes a bar to the payment of Department of Veterans 
Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel





INTRODUCTION

The appellant served on active duty from January 1970 to 
December 1971. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2001 administrative decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas, which determined 
that the appellant had submitted new and material evidence to 
reconsider previous denials regarding the character of his 
discharge, but then determined that the appellant's discharge 
was dishonorable for VA purposes and was a bar to VA 
benefits.  

In February 2003, the Board also determined that the 
appellant had submitted new and material evidence in order to 
reopen his claim.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(reopening after a prior Board denial); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

Following the Board's February 2003 decision, additional 
evidence was going to be developed, and, in anticipation of 
that development, the appellant was provided a letter 
concerning the Veterans Claims Assistance Act of 2000 (VCAA).  
As discussed below, recent caselaw mandates that the 
appellant's claim now be remanded to the RO, to include the 
development the Board was going to undertake in this case.

In response to the VCAA letter, the appellant's attorney 
vigorously objected to the Board developing the evidence (a 
procedure that was then authorized by law) and also claimed 
that the Board lacked subject matter jurisdiction to address 
the merits of the reopened claim.  The Board points out that 
the May 2001 administrative decision on appeal reopened the 
claim and then denied it on the merits.  The Board clearly 
has the authority to proceed, the attorney's arguments 
notwithstanding.  Although remand is required due to recent 
caselaw, again, as discussed below, the case is not being 
remanded based on any of the attorney's arguments, which were 
not in accordance with the facts of this case.


REMAND

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Although the Board sent 
the appellant notice of the Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA) [codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107], regarding the issue of whether the character of his 
discharge from service constituted a bar to the payment of VA 
benefits, the Federal Circuit recently held that the type of 
notice the Board was sending was invalid as it was contrary 
to 38 U.S.C.A. § 5103A.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  For that reason, the appellant's 
claim must be remanded so that the MROC can prepare a VCAA 
letter.  

As noted in the introduction, the appellant's claim is 
whether the character of his discharge constitutes a bar to 
the payment of Department of Veterans Affairs (VA) benefits.  

A remand is further required so that the MROC can schedule 
the appellant for psychiatric examination.  The examination 
report should include opinions on whether the appellant has 
post-traumatic stress disorder (PTSD) and whether he was 
insane at the time that he committed the offenses leading to 
his service discharge.  

Under 38 C.F.R. § 3.354, an insane person is one who, while 
not mentally defective or constitutionally psychopathic, 
except when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  When a 
rating agency is concerned with determining whether a veteran 
was insane at the time he committed an offense leading to his 
court-martial, discharge or resignation, it will base its 
decision on all the evidence procurable relating to the 
period involved, and apply the definition provided above. 38 
C.F.R. § 3.354.

Accordingly, this case is REMANDED for the following:

1.  The MROC should send the appellant a 
VCAA letter, which cites the relevant 
portions of the Veterans Claims Assistance 
Act of 2000 (VCAA), see 38 U.S.C.A. §§ 
5103, 5103A (West 2002).  The letter 
should also cite the implementing 
regulations for the VCAA, which were also 
made effective November 9, 2000, for the 
most part.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The MROC should also notify the 
appellant of what evidence, if any, the 
appellant is to submit and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  
Any notice given, or action taken 
thereafter by the RO, must comply with the 
holdings of Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  In other words, the MROC should 
inform the appellant that he has one year 
to respond to such letter, unless he 
waives the one year time period.  

2.  After obtaining any relevant evidence 
identified by the appellant, the RO should 
then schedule him for a VA psychiatric 
examination.  The examiner should comment 
on whether the appellant meets the 
criteria for diagnosis of PTSD, and, if 
so, based on what stressor(s).  The 
examiner should offer an opinion as to the 
medical likelihood that the appellant was 
insane at the time that he committed the 
offenses leading to his undesirable 
discharge.  In so doing, the examiner 
should consider and apply the definition 
of insanity used by VA, discussed above, 
which defines an "insane person" as one 
who, while not mentally defective or 
constitutionally psychopathic, except when 
a psychosis has been engrafted upon such 
basic condition, exhibits, due to disease, 
a more or less prolonged deviation from 
his normal method of behavior; or who 
interferes with the peace of society; or 
who has so departed (become antisocial) 
from the accepted standards of the 
community to which by birth and education 
he belongs as to lack the adaptability to 
make further adjustment to the social 
customs of the community in which he 
resides.  

The examiner should provide a complete 
rationale for all opinions should be 
provided.  All special studies or tests, 
as deemed appropriate by the examiner, to 
include psychological testing and 
evaluation, should be accomplished.  The 
claims folder, including a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination.

3.  After insuring that the VA examination 
report addresses all questions asked 
above, the RO should then readjudicate the 
issue of whether the character of the 
appellant's discharge from service 
constitutes a bar to the payment of VA 
benefits.  If the benefit sought on appeal 
remains denied, the appellant and his 
attorney should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC must 
provide citation to 38 C.F.R. § 3.159.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  38 C.F.R. § 3.655(b).  
The appellant's cooperation in the RO's efforts is both 
critical and appreciated.  However, the appellant is further 
advised that his failure to report for any scheduled 
examinations without good cause may result in a claim being 
considered on the evidence now of record or denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




